DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The certified copy has been filed in parent Application No. 62/869,817, filed on July 2, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019, 08/13/2020, and 11/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11, 18 recite “receiving a meaning representation of a user utterance; identifying a cognitive construction grammar (CCG) form of the meaning representation; determining at least one form class entry of the form class database that matches the CCG form of the meaning representation; and retrieving a mathematical comparison function list from the at least one form class entry, wherein the mathematical comparison function list enables the similarity scoring subsystem to compare at least a portion of the meaning representation to at least a search- space portion of a search-space meaning representation to determine a similarity 
The limitations of “receiving…”, “identifying…”, “determining…”, “retrieving…”, “pruning…” and “increasing…” as  drafted cover mental activities. More specifically, a human mind receiving an utterance formatted as a meaning representation, identifying semantic relations and syntactic structure of the meaning representation (CCG form) through parsing, determining a class for the meaning representation form based on memory of form class entries, retrieving a comparison function allowing the comparison between the meaning representation and the form class entry, and also increasing the number of nodes considered between. The human mind may also prune the set of form class entries that are compared so that the only entries compared are considered to be higher than a score threshold for similarity to the meaning representation. 
	This judicial exception is not integrated into a practical application. In particular, claims 1, 11, and 18 recite the additional elements of “memory”, “processor”, as per the independent claims. For 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a generalized architecture as a computing system as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible. 
	With respect to claim 2 the claim relates to a mathematical comparison function for progressively using more computationally expensive functions for comparing the meaning representation and search-space meaning representation. This relates to the mind comparing root nodes of the utterance tree and then given a match, comparing the rest of nodes of the tree. No additional limitations are present. With respect to claim 3 the claim relates to finding a subset of the search-space meaning representations for the ones that match the meaning representation of the user utterance. This relates to the mind comparing between meaning representations to look for similarity. No additional limitations are present. With respect to claim 4 the claim relates to determining the similarity score between the meaning representation and the search-space meaning representation. This relates to the mind assigning a score to the comparison between meaning representations. No additional limitations are present. With respect to claim 5 the claim relates to comparing the root nodes of the meaning representation and the search-space meaning representation to determine the similarity score and then comparing the first root node and a first dependent node of the meaning representation 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galitsky (US Pub No. 2021/0342548). This application is a continuation-in-part of U.S. Ser. No. 17/003,593, filed Aug. 26, 2020, which is a continuation of U.S. Ser. No. 16/260,939, filed Jan. 29, 2019. The priority of the reference goes back the date of U.S. Ser. No. 16/260,939, and the citations used are also supported in U.S. Ser. No. 17/003,593 and U.S. Ser. No. 16/260,939.
Regarding claim 1, Galitsky teaches an agent automation system, a memory (see [0013], memory) configured to store a natural language understanding (NLU) framework (see [0085], discourse tree environment and see [0128] where included in the environment are discourse parsers that use NLP for syntactic parsing)
(see [0166], where the rhetoric answer classifier (eg. similarity scoring subsystem) produces similarity score between different question-answer pairs, using the answer database (eg. form class database))
and a processor configured to execute instructions to cause the similarity scoring subsystem of the NLU framework to perform actions comprising:  (see [0012], processor)
receiving a meaning representation of a user utterance; (see [0086], where a discourse parser “generates a discourse tree from input text (eg. user utterance) 130” and the application improves this tree by “[generating] a semantic representation such as an abstract meaning representation (AMR) graph”  see [0091], where the resulting “communicative discourse tree (eg. meaning representation)” is provided to the rhetoric agreement classifier)
identifying a cognitive construction grammar (CCG) form of the meaning representation; (see [0170] for description of the communicative discourse tree (eg. meaning representation), which is made up of “syntax of elementary discourse units (EDUs)”, “rhetoric relations”, and “labels that identify speech actions” that are interpreted as examples of linguistic patterns comprising a CCG form)
determining at least one form class entry of the form class database that matches the CCG form of the meaning representation; (see [0166], where the application “uses rhetoric agreement classifier 120 (eg. similiarity scoring subsystem) trained to predict matching or nonmatching answers”)
and retrieving a mathematical comparison function list from the at least one form class entry, ( see [0166], where the comparison “allows a determination of whether an unknown question/answer pair contains a correct answer or not by assessing a distance from another question/answer pair (form class entry) with a known label” and the second pair of question/answers (eg. form class entry) “can be compared with their corresponding components”; see [0005], where the mathematical comparison function list is interpreted to be the rhetorical relationships within the discourse tree that are compared as part of the corresponding components, as they help generate the structure of the communicative discourse tree and enable comparisons between the nodes of the candidate and reference sentences: “wherein the discourse tree includes nodes, each nonterminal node of the nodes in the discourse tree representing a rhetorical relationship between two elementary discourse units and each terminal node of the nodes of the discourse tree associated with an elementary discourse unit”) wherein the mathematical comparison function list enables the similarity scoring subsystem to compare at least a portion of the meaning representation to at least a search-space portion of a search-space meaning representation to determine a similarity score there between (see [0166], where “application 102 compares q1 (eg. meaning representation) with q2 (eg. search-space meaning representation) and a1 with a2, producing a combined similarity score.”)

Regarding claim 11, Galitsky teaches the similarity scoring subsystem wherein for each search-space meaning representation of a plurality of search-space meaning representations defining a search space of the agent automation system, (see [0089], where “application 102 creates an answer communicative discourse tree (eg. meaning representation) for each candidate answer. (eg. plurality of meaning representations)” and each candidate answer is turned into a question-answer with the input text and the candidate answer) 
comparing, via a plurality of comparison functions, a first portion of a meaning representation to a plurality of search-space portions of the plurality of search-space meaning representations (see [0089], where “using a trained rhetoric agreement classifier 120, application 102 determines whether the question-answer pair is above a threshold level of matching, e.g., indicating whether the answer addresses the question (eg. first portion of a meaning representation). If not, the application 102 continues to analyze additional pairs that include the question and a different answer (eg. the plurality of question-answer pairs comprising a search space) until a suitable answer is found”)   
(see [0004], where “determining a syntactic generalization score for each candidate sentence of a set of candidate sentences (eg. plurality of similarity scores), wherein each candidate sentence has a corresponding semantic relation” and [0580], where the semantic relation is described as an “AMR representation”, or Abstract Meaning Representation, and “a syntactic generalization score” is calculated using “a number of common entities between the reference sentence (eg. first portion) and the candidate sentence. (eg. the candidate sentence search-space portions))”
pruning the search space of dissimilar search-space meaning representations of the plurality of search-space meaning representations, wherein each of the dissimilar search-space meaning representations provide a respective one of the plurality of initial similarity scores that is below a predetermined score threshold; (see [0274], where the rhetoric agreement classifier “[uses] a threshold level of complementarity to determine whether the question-answer pair is sufficiently complementary” and if a classification score is not greater than a threshold the application “can discard the answer (eg. pruning)“)
increasing a number of nodes considered between the meaning representation and the plurality of search-space meaning representations remaining within the search space; (see [0274], where after discarding the answer, the application can “access answer database 105 (eg. the plurality of search-space meaning representations remaining) or a public database for another candidate (eg. increasing a number of nodes considered)”)
for each one of the plurality of search-space meaning representations remaining within the search space, the steps of comparing, pruning, and identifying the meaning representation match are repeated (see [0274], where after discarding and accessing the answer database for another candidate, the application can “repeat process 2000 as necessary”, which “involves responsive to determining that the level of complementarity is above a threshold, identifying the question and answer sentences as complementary. Application 102 can use a threshold level of complementarity to determine whether the question-answer pair is sufficiently complementary”)

Regarding claim 18, Galitsky teaches a non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of an agent automation system (see [0013], where the described methods “can be implemented as tangible computer-readable media and/or operating within a computer processor and attached memory.”), 
wherein the similarity scoring subsystem identifies a cognitive construction grammar (CCG) form of a meaning representation corresponding to a received user utterance; (see [0086], where a discourse parser “generates a discourse tree from input text (eg. user utterance) 130” and the application improves this tree by “[generating] a semantic representation such as an abstract meaning representation (AMR) graph”  see [0091], where the resulting “communicative discourse tree (eg. meaning representation)” is provided to the rhetoric agreement classifier; see [0170] for description of the communicative discourse tree (eg. meaning representation), which is made up of “syntax of elementary discourse units (EDUs)”, “rhetoric relations”, and “labels that identify speech actions” that are interpreted as examples of linguistic patterns comprising a CCG form)
determining at least one form class entry of a form class database that matches the CCG form of the meaning representation; (see [0166], where the application “uses rhetoric agreement classifier 120 (eg. similarity scoring subsystem) trained to predict matching or nonmatching answers”)
retrieving a mathematical comparison function list that corresponds to the CCG form of the meaning representation, (see [0166], where the comparison “allows a determination of whether an unknown question/answer pair contains a correct answer or not by assessing a distance from another question/answer pair (eg. form class entry) with a known label” and the second question/answer pair “can be compared with their corresponding components”; see [0005], where the corresponding mathematical comparison function list is interpreted to be the rhetorical relationships within the discourse tree, as they help generate the structure of the communicative discourse tree and enable comparisons between the nodes of the candidate and reference sentences: “wherein the discourse tree includes nodes, each nonterminal node of the nodes in the discourse tree representing a rhetorical relationship between two elementary discourse units and each terminal node of the nodes of the discourse tree associated with an elementary discourse unit”)
wherein the mathematical comparison function list enables the similarity scoring subsystem to progressively compare the meaning representation and a search-space meaning representation; (see [0166], where “application 102 compares q1 (eg. meaning representation) with q2 (eg. search-space meaning representation) and a1 with a2, producing a combined similarity score”, and where the meaning representations are progressively compared by their corresponding components)
and compare the meaning representation to the search-space meaning representation by iteratively: applying a respective function of the mathematical comparison function list to determine a similarity score (see [0166], where the application “uses rhetoric agreement classifier 120 (eg. similarity scoring subsystem) trained to predict matching or nonmatching answers”, and see [0166], where the comparison “allows a determination of whether an unknown question/answer pair contains a correct answer or not by assessing a distance (eg. mathematical comparison function) from another question/answer pair (eg. form class entry) with a known label” and the second question/answer pair “can be compared with their corresponding components”; and see [0168], where “By using an iterative process, application 102 provides a training pair to rhetoric agreement classifier 120 and receives, from the model, a level of complementarity”)
quantifying a similarity between a first considered portion of the meaning representation and a second considered portion of the search-space meaning representation; (see [0167], where the rhetoric agreement classifier is trained to determine a similarity for question/answer pairs; see [0168], where “each training set includes a question communicative discourse tree that represents a question (eg. first considered portion) and an answer communicative discourse tree that represents an answer (eg. second considered portion) and an expected level of complementarity (eg. quantifying a similarity) between the question and answer.”) and applying a subsequent function of the mathematical comparison function list to refine the similarity score (see [0166], where the “application 102 can process two pairs at a time, for example <q1, a1> and <q2, a2>. Application 102 compares q1 with q2 and a1 with a2, producing a combined similarity score” where the meaning representations are progressively compared by their corresponding components and each subsequent component of  communicative discourse trees containing the mathematical function list of rhetorical relations helps further refine the similarity score)
until the similarity score is representative of the similarity between an entirety of the meaning representation and at least a portion of the search-space meaning representation (see [0005], where the determining of a syntactic generalization score (eg. similarity score) includes “identifying one or more common entities between the candidate sentence and the reference sentence (eg. an entirety of the meaning representation); computing a syntactic generalization score equal to a number of the identified one or more common entities (eg. a portion of the search-space meaning representation);”)

Regarding claim 2, Galitsky teaches wherein the mathematical comparison function list includes a set of ordered functions (see [0166], where “application 102 can process two pairs at a time, for example <q1, a1> and <q2, a2> (eg. ordered functions)” and “application 102 compares q1 (eg. meaning representation) with q2 (eg. search-space meaning representation) and a1 with a2, producing a combined similarity score”, and where the meaning representations are progressively compared by their corresponding components)
(see [0269], where “process 2000 involves associating the communicative discourse trees (eg. where the question CDT is the meaning representation and the answer CDT is the search-space meaning representation) by identifying that the question root node and the answer root node are identical” and are merged into a request-response pair given that the trees have an identical root node; then see [0270], where the process later “computing a level of complementarity between the question communicative discourse tree and the answer communicative discourse tree by applying a predictive model to the merged discourse tree”; the rhetoric agreement classifier (eg. the similarity scoring subsystem)  by comparing the root nodes and then employing the predictive model for the rest of the corresponding components, is progressively utilizing computationally more expensive functions in the same type of iterative application described in the applicant’s specification in [0011])

Regarding claim 3, Galitsky teaches the instructions for similarity scoring subsystem wherein comprising searching the search space for a subset of the plurality of search-space meaning representations that matches the meaning representation of the user utterance (see [0086], where a discourse parser “generates a discourse tree from input text (eg. user utterance) 130” and the application improves this tree by “[generating] a semantic representation such as an abstract meaning representation (AMR) graph”  see [0091], where the resulting “communicative discourse tree (eg. meaning representation)” is provided to the rhetoric agreement classifier, and see [0089], where “using a trained rhetoric agreement classifier 120, application 102 determines whether the question-answer pair is above a threshold level of matching, e.g., indicating whether the answer addresses the question (eg. first portion of a meaning representation). If not, the application 102 continues to analyze additional pairs that include the question and a different answer (eg. the plurality of question-answer pairs comprising a search space) until a suitable answer is found (eg. matches meaning representation of the use utterance)”) 

Regarding claim 4, Galitsky teaches wherein the instructions cause the similarity scoring subsystem to perform actions comprising comparing the meaning representation to the search-space meaning representation, via the mathematical comparison function list, (see [0166], where the application “uses rhetoric agreement classifier 120 (eg. similiarity scoring subsystem) trained to predict matching or nonmatching answers”, and where the comparison for predicting matching answers involves “a determination of whether an unknown question/answer pair contains a correct answer or not by assessing a distance from another question/answer pair (form class entry) with a known label” and the second pair of question/answers (eg. form class entry) “can be compared with their corresponding components”; see [0166] for a mathematical comparison function list, where  “application 102 compares q1 (eg. meaning representation) with q2 (eg. search-space meaning representation) and a1 with a2, producing a combined similarity score”, and where the meaning representations are progressively compared by their corresponding components)
to determine the similarity score between the meaning representation and the search-space meaning representation (see [0166], where “application 102 compares q1 (eg. meaning representation) with q2 (eg. search-space meaning representation) and a1 with a2, producing a combined similarity score.”)

Regarding claim 5, wherein the similarity scoring subsystem is configured
 to compare a first root node of the meaning representation to a second root node of the search-space meaning representation to determine the similarity score; (see [0269], where the process used to implement a rhetoric agreement classifier “involves associating the communicative discourse trees by identifying that the question root node (meaning representation root node) and the answer root node (search-space meaning representation root node) are identical” and see [0274], where the process involves “determining that the level of complementarity (eg. similarity score) is above a threshold, identifying the question and answer sentences as complementary”)
and comparing the first root node and a first dependent node of the meaning representation to the second root node and a second dependent node of the search-space meaning representation to refine the similarity score. (see [0270], where the determining of the level of complementarity involves “applying a predictive model to the merged discourse tree (eg. the merged tree comprising the subtree vector of the root node and search-space root node).”, where the merged discourse tree includes the dependent nodes from the question meaning representation subtree and the answer meaning representation subtree)

Regarding claim 6, Galitsky teaches the similarity scoring subsystem determining whether the similarity score is less than a predetermined threshold score; and disregarding the search-space meaning representation from subsequent comparisons to the meaning representation in response to determining that the similarity score is less than the predetermined threshold score. (see [0274], where the rhetoric agreement classifier “[uses] a threshold level of complementarity (eg. predetermined threshold score) to determine whether the question-answer pair is sufficiently complementary” and if a classification score is not greater than a threshold the application “can discard the answer (eg. disregarding the meaning representations from future comparisons)“)

Regarding claim 7, Galistsky teaches wherein the meaning representation comprises an utterance tree structure that includes a root node and at least one dependent node semantically coupled to the root node. (see [0005], where a method is designed for “creating a discourse tree from text (eg. utterance tree structure) by identifying elementary discourse units in the text, wherein the discourse tree includes nodes, each nonterminal node (eg. root node) of the nodes in the discourse tree representing a rhetorical relationship between two elementary discourse units and each terminal node (eg. dependent node) of the nodes of the discourse tree associated with an elementary discourse unit (eg. EDUs represent rhetoric relations between sentence fragments and as such as interpreted to be semantically coupled to non-terminal nodes)”, and see [0502] for an example of this structure within an application for argument validation, which involves constructing “a dialectic tree including a root node representing the argument and leaf nodes that represent the defeater arguments.”)

Regarding claim 8, Galitysky teaches wherein at least a portion of the meaning representation is the root node and at least a search-space portion of the search- space meaning representation is a search-space root node of the search-space meaning representation, (see [0269], where the process used to implement a rhetoric agreement classifier “involves associating the communicative discourse trees by identifying that the question root node (meaning representation root node) and the answer root node (search-space meaning representation root node) are identical”)
such that the similarity score quantifies a similarity between a subtree vector of the root node and a subtree vector of the search-space root node. (see [0274], where the process involves “determining that the level of complementarity (eg. quantified similarity) is above a threshold, identifying the question and answer sentences as complementary” and [0270], where the determining involves “applying a predictive model to the merged discourse tree (eg. the merged tree comprising the subtree vector of the root node and search-space root node).”)

Regarding claim 9, Galitsky teaches the first CCG form (see [0170] for description of the communicative discourse tree (eg. meaning representation), which is made up of “syntax of elementary discourse units (EDUs)”, “rhetoric relations”, and “labels that identify speech actions” that are interpreted as examples of linguistic patterns comprising a CCG form), a first form class entry , and a first mathematical comparison function list, (see [0091], where the resulting “communicative discourse tree (eg. form class entry with a CCG form)” is provided to the rhetoric agreement classifier; see [0005], where the corresponding mathematical comparison function list is interpreted to be the rhetorical relationships within the discourse tree, as they help generate the structure of the communicative discourse tree and enable comparisons between the nodes of the candidate and reference sentences: “wherein the discourse tree includes nodes, each nonterminal node of the nodes in the discourse tree representing a rhetorical relationship between two elementary discourse units and each terminal node of the nodes of the discourse tree associated with an elementary discourse unit”)
and the similarity scoring subsystem identifying a second CCG form of the meaning representation; determining a second form class entry of the form class database that matches the second CCG form of the meaning representation; (see [0166], where the application “uses rhetoric agreement classifier 120 (eg. similarity scoring subsystem) trained to predict matching or nonmatching answers (answers in communicative discourse tree structures, the second CCG form)” using candidate answers (eg. form class entries) from the answer database (eg. form class database))
and retrieving a second mathematical comparison function list from the second form class entry. (as the second form class entry is also in the form of a communicative discourse tree, see [0005], where the corresponding mathematical comparison function list is interpreted to be the rhetorical relationships within the discourse tree, as they help generate the structure of the communicative discourse tree and enable comparisons between the nodes of the candidate and reference sentences: “wherein the discourse tree includes nodes, each nonterminal node of the nodes in the discourse tree representing a rhetorical relationship between two elementary discourse units and each terminal node of the nodes of the discourse tree associated with an elementary discourse unit”; see [0166], where the comparison “allows a determination of whether an unknown question/answer pair contains a correct answer or not by assessing a distance from another question/answer pair (eg. form class entry) with a known label” and the second question/answer pair “can be compared with their corresponding components, and where “application 102 compares q1 (eg. meaning representation) with q2 (eg. search-space meaning representation) and a1 with a2, producing a combined similarity score”, in which the meaning representations are progressively compared by their corresponding components)

	Regarding claim 10, Galitsky teaches the instructions for the similarity scoring subsystem wherein comparing the meaning representation to the search-space meaning representation via the first mathematical comparison function list (see [0010], where “the method includes forming, from each candidate sentence, a first syntactic parse tree (eg. first meaning representation); and forming, from the reference sentence, a second syntactic parse tree (eg. second meaning representation)”; see [0005], where the mathematical comparison function list is interpreted to be the rhetorical relationships within the discourse tree, as they help generate the structure of the communicative discourse tree and enable comparisons between the nodes of the candidate and reference sentences: “wherein the discourse tree includes nodes, each nonterminal node of the nodes in the discourse tree representing a rhetorical relationship between two elementary discourse units and each terminal node of the nodes of the discourse tree associated with an elementary discourse unit”) to determine a first similarity score; (see [0010], “identifying the one or more common entities between the candidate sentence and the reference sentence”, which involves the similarity score described in [0166]) 
(see [0010] and [0005], where the method is repeated for each candidate sentence from a set of candidate sentences; see [0166], where the “application 102 can process two pairs at a time, for example <q1, a1> and <q2, a2>. Application 102 compares q1 with q2 and a1 with a2, producing a combined similarity score” where the meaning representations are progressively compared by their corresponding components and each subsequent component of communicative discourse trees containing the mathematical function list of rhetorical relations helps further refine the similarity score)
and aggregating the first similarity score and the second similarity score into an aggregate similarity score via a reconciliation function, wherein the aggregate similarity score enables the similarity scoring subsystem to determine whether the search-space meaning representation is a match to the meaning representation. (see [0005], where the method determines “a syntactic generalization score (eg. respective refined similarity score) for each candidate sentence of a set of candidate sentences (eg. for each CCG form interpretation)” and computes “a syntactic generalization score equal to a number of the identified one or more common entities (eg. computing of similarity score based on common entities interpreted to be a reconciliation function); selecting the candidate sentence (eg. determines where the search-space meaning representation is a match) having a highest syntactic generalization score (eg. aggregate similarity score)  of the syntactic generalization scores”)

	Regarding claim 12, Galitsky teaches wherein increasing the number of nodes considered comprises considering an additional node of the meaning representation and an additional search-space node of the plurality of search-space meaning representations remaining within the search space. (see [0274], where the application can “access answer database 105 (eg. the plurality of search-space meaning representations remaining) or a public database for another candidate (eg. increasing a number of nodes considered) repeat process” of implementing the rhetoric agreement classifier to determine the level of complementarity between the question sentence and the new candidate).

	Regarding claim 13, Galitsky teaches after pruning the search space of any dissimilar search-space meaning representations having a respective one of the plurality of refined similarity scores below the predetermined score threshold, (see [0274], where the rhetoric agreement classifier “[uses] a threshold level of complementarity to determine whether the question-answer pair is sufficiently complementary” and if a classification score is not greater than a threshold the application “can discard the answer (eg. pruning)“)
determining whether each node of the meaning representation has been considered; and in response to determining that at least one node of the meaning representation has not been considered, returning to increasing the number of nodes considered between the meaning representation and the plurality of search-space meaning representations remaining within the search space. (see [0274], where after discarding the answer, the application can “access answer database 105 (eg. the plurality of search-space meaning representations remaining) or a public database for another candidate (eg. determining that a candidate has not been considered, increasing a number of nodes considered) and repeat process 2000 as necessary.”)

Regarding claim 14, Galitsky teaches determining the plurality of comparison functions by: identifying a cognitive construction grammar (CCG) form of the meaning representation;
determining at least one form class entry of a form class database that matches the CCG form of the meaning representation; (see [0170] for description of the communicative discourse tree (eg. meaning representation), which is made up of “syntax of elementary discourse units (EDUs)”, “rhetoric relations”, and “labels that identify speech actions” that are interpreted as examples of linguistic patterns comprising a CCG form) and retrieving a mathematical comparison function list comprising the plurality of comparison functions from the at least one form class entry. (see [0091], where the resulting “communicative discourse tree (eg. form class entry with a CCG form)” is provided to the rhetoric agreement classifier; see [0005], where the mathematical comparison function list is interpreted to be the rhetorical relationships within the discourse tree, as they help generate the structure of the communicative discourse tree and enable comparisons between the nodes of the candidate and reference sentences: “wherein the discourse tree includes nodes, each nonterminal node of the nodes in the discourse tree representing a rhetorical relationship between two elementary discourse units and each terminal node of the nodes of the discourse tree associated with an elementary discourse unit”)

Regarding claim 15, Galitsky teaches wherein determining the at least one form class entry that matches the CCG form of the meaning representation comprises identifying that the form class database comprises the mathematical comparison function list for comparing the CCG form of the meaning representation to a comparable CCG form of at least one of the plurality of search-space meaning representations. (see [0087], where “Application 102 creates question communicative discourse tree (eg. CCG form of the meaning representation) from input text 130 and selects one or more candidate answers (eg. the answers having comparable CCG form). The answers can be obtained from an existing database such as answer database 105 (eg. the plurality of search-space meaning representations)”; see [0089], where “application 102 creates an answer communicative discourse tree for each candidate answer. Application 102 then, for each candidate answer, creates a question-answer pair that includes the input text 130 and the candidate answer”, and given the candidate answer that has comparable communicative discourse tree form, the question-answer pair made up of the respective discourse trees is interpreted as identifying the mathematical comparison function list)

Regarding claim 16, Galitsky teaches determining that the meaning representation comprises a plurality of CCG forms; (see [0580], where the candidate sentence, or meaning representation can come from “a set of candidate sentences. As described above in Tables 14 and 15, each candidate sentence has a corresponding semantic relation ( e.g., AMR representation [Abstract Meaning Representation])”)
determining a respective refined similarity score for comparing the meaning representation having a respective CCG form interpretation from the plurality of CCG forms to the plurality of search-space meaning representations; (see [0005], where the method determines “a syntactic generalization score (eg. respective refined similarity score) for each candidate sentence (eg. for each CCG form interpretation) of a set of candidate sentences (eg. plurality of CCG forms)”)
and aggregating, via a reconciliation function of the similarity scoring subsystem, the respective refined similarity score for each CCG form interpretation into an aggregate similarity score. (see [0005], where the method consists “a syntactic generalization score equal to a number of the identified one or more common entities (eg. computing of similarity score based on common entities interpreted to be a reconciliation function); selecting the candidate sentence (eg. determines where the search-space meaning representation is a match) having a highest syntactic generalization score (eg. aggregate similarity score) of the syntactic generalization scores”)

Regarding claim 17, Galitsky teaches wherein the reconciliation function specifies that the aggregate similarity score is a maximum or a weighted average of the respective refined similarity score for each CCG form (see [0005], where the method determines “a syntactic generalization score (eg. aggregate similarity score) for each candidate sentence (eg. refined similarity score for each CCG form) of a set of candidate sentences” and computes “a syntactic generalization score equal to a number of the identified one or more common entities”, and [0010], wherein the syntactic generalization score is interpreted to be a similarity score because the “identifying the one or more common entities between the candidate sentence and the reference sentence includes, for each common entity (eg. refined by each analyzed entity), identifying the common entity in the first syntactic parse tree and the second syntactic parse tree”; see [0005], where “selecting the candidate sentence having a highest syntactic generalization score (eg. maximum similarity score) of the syntactic generalization scores”)

Regarding claim 19, Galitsky teaches wherein the search-space meaning representation is one of a plurality of search-space meaning representations defining a search space of the agent automation system. (see [0166], where the rhetoric answer classifier (eg. similarity scoring subsystem) produces similarity score between different question-answer pairs (eg. plurality of search-space meaning representations), using the answer database (eg. search space))

Regarding claim 20, Galitsky teaches the similarity scoring subsystem wherein after each refinement of the similarity score, (see [0089], where “application 102 provides the question-answer pairs to a predictive model such as rhetoric agreement classifier 120”, and the process of comparing each question-answer pair further refines the similarity score)
narrow the search space to similar ones of the plurality of search-space meaning representations that provide a respective similarity score above a predetermined score threshold; (see [0089], where “using a trained rhetoric agreement classifier 120, application 102 determines whether the question-answer pair is above a threshold level of matching, e.g., indicating whether the answer addresses the question.”)
(see [0089], where given the similarity score from the last question-answer pair, the rest of the search space is analyzed for similar meaning representations: “If not, the application 102 continues to analyze additional pairs that include the question and a different answer until a suitable answer is found.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571) 272-4692. The examiner can normally be reached on Monday - Friday 9 to 6. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can normally be reached Monday - Friday 7:30 to 5.

/S.K./
Examiner, Art Unit 2659    


/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659